05/26/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0676



                            No. DA 19-0676

STATE OF MONTANA,


           Plaintiff and Appellee,

     v.

CHARLES GEORGE BURKETT,


           Defendant and Appellant.


                                ORDER
     Upon consideration of Appellant’s motion for extension of time,
and good cause appearing, as well as agreement, IT IS HEREBY
ORDERED that Appellant is granted an extension of time to and
including July 5, 2020, within which to prepare, file and serve
Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     May 26 2020